Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 1 of 30 Page ID #:929




                   EXHIBIT TAB 1
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 2 of 30 Page ID #:930




                                     EXHIBIT 1                                Page 13
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 3 of 30 Page ID #:931




                                     EXHIBIT 1                                Page 14
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 4 of 30 Page ID #:932




                                     EXHIBIT 1                                Page 15
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 5 of 30 Page ID #:933




                                     EXHIBIT 1                                Page 16
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 6 of 30 Page ID #:934




                                     EXHIBIT 1                                Page 17
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 7 of 30 Page ID #:935




                                     EXHIBIT 1                                Page 18
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 8 of 30 Page ID #:936




                                     EXHIBIT 1                                Page 19
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 9 of 30 Page ID #:937




                                     EXHIBIT 1                                Page 20
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 10 of 30 Page ID
                                  #:938




                                  EXHIBIT 1                                 Page 21
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 11 of 30 Page ID
                                  #:939




                                  EXHIBIT 1                                 Page 22
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 12 of 30 Page ID
                                  #:940




                                  EXHIBIT 1                                 Page 23
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 13 of 30 Page ID
                                  #:941




                                  EXHIBIT 1                                 Page 24
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 14 of 30 Page ID
                                  #:942




                                  EXHIBIT 1                                 Page 25
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 15 of 30 Page ID
                                  #:943




                                  EXHIBIT 1                                 Page 26
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 16 of 30 Page ID
                                  #:944




                                  EXHIBIT 1                                 Page 27
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 17 of 30 Page ID
                                  #:945




                                  EXHIBIT 1                                 Page 28
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 18 of 30 Page ID
                                  #:946




                                  EXHIBIT 1                                 Page 29
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 19 of 30 Page ID
                                  #:947




                                  EXHIBIT 1                                 Page 30
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 20 of 30 Page ID
                                  #:948




                                  EXHIBIT 1                                 Page 31
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 21 of 30 Page ID
                                  #:949




                                  EXHIBIT 1                                 Page 32
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 22 of 30 Page ID
                                  #:950




                                  EXHIBIT 1                                 Page 33
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 23 of 30 Page ID
                                  #:951




                                  EXHIBIT 1                                 Page 34
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 24 of 30 Page ID
                                  #:952




                                  EXHIBIT 1                                 Page 35
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 25 of 30 Page ID
                                  #:953




                                  EXHIBIT 1                                 Page 36
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 26 of 30 Page ID
                                  #:954




                                  EXHIBIT 1                                 Page 37
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 27 of 30 Page ID
                                  #:955




                                  EXHIBIT 1                                 Page 38
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 28 of 30 Page ID
                                  #:956




                                  EXHIBIT 1                                 Page 39
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 29 of 30 Page ID
                                  #:957




                                  EXHIBIT 1                                 Page 40
Case 8:20-cv-00124-DOC-JDE Document 96-2 Filed 08/13/21 Page 30 of 30 Page ID
                                  #:958




                                  EXHIBIT 1                                 Page 41
